Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 27, 2005                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  129213                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  EDWARD T. SIMCOX,                                                                                   Robert P. Young, Jr.
           Plaintiff-Appellant,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v        	                                                       SC: 129213     

                                                                   COA: 261679      

                                                                   Wayne CC: 04-406754-NO

  ABC APPLIANCE INC., d/b/a

  ABC WAREHOUSE,

            Defendant-Appellee. 


  _________________________________________/

        On order of the Court, the application for leave to appeal the July 5, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 27, 2005                   _________________________________________
           s1219                                                              Clerk